      Case 2:20-cv-02467-GMS Document 23 Filed 08/13/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Lasse Norgaard-Larsen, et al.,                     No. CV-20-02467-PHX-GMS
10                  Plaintiffs,                         ORDER
11   v.
12   City of Phoenix, et al.,
13                  Defendants.
14
15
16          Pending before the Court is Defendant City of Scottsdale and City of Phoenix’s

17   (collectively, “Defendants”) Joint Motion for Partial Reconsideration. (Doc. 22.) For the
18   following reasons, the Motion is denied.

19                                        BACKGROUND

20          The facts in this case are set forth in the Order granting in part and denying in part
21   Defendants’ Motion to Dismiss. (Doc. 20.) In that Order, the Court, relying largely on
22   Bond v. United States, 564 U.S. 211 (2011), found that the third-party standing doctrine

23   did not bar Plaintiffs’ Property Clause claim. (Doc. 20 at 3–4.) Defendants argue that the

24   Court erred in not finding that the third-party standing doctrine applies.

25                                         DISCUSSION

26          “The Court will ordinarily deny a motion for reconsideration of an Order absent a
27   showing of manifest error or a showing of new facts or legal authority that could not have
28   been brought to its attention earlier with reasonable diligence.” L.R. Civ. P. 7.2(g)(1); see
      Case 2:20-cv-02467-GMS Document 23 Filed 08/13/21 Page 2 of 3



 1   also Sch. Dist. No. 1J, Multnomah Cnty. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993)
 2   (noting that motions to reconsider are appropriate only if the Court “(1) is presented with
 3   newly discovered evidence, (2) committed clear error or the initial decision was manifestly
 4   unjust, or (3) if there is an intervening change in controlling law”), cert. denied, 512 U.S.
 5   1236; Motorola, Inc. v. J.B. Rodgers Mech. Contractors, Inc., 215 F.R.D. 581, 586
 6   (D. Ariz. 2003) (holding that a motion for reconsideration is appropriate only when there
 7   is newly-discovered fact or law, newly-occurring facts, a material change in the law, or
 8   upon a convincing showing that the Court failed to consider material facts that were
 9   presented before the initial decision). A motion for reconsideration is an inappropriate
10   vehicle to ask the Court to “rethink what the court has already thought through—rightly or
11   wrongly.” See United States v. Rezzonico, 32 F. Supp. 2d 1112, 1116 (D. Ariz. 1998)
12   (quoting Above the Belt, Inc. v. Mel Bohannan Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va.
13   1983)). “Arguments that a court was in error on the issues it considered should be directed
14   to the court of appeals.” Defs. of Wildlife v. Browner, 909 F. Supp. 1342, 1351 (D. Ariz.
15   1995) (quoting Refrigeration Sales Co., Inc. v. Mitchell-Jackson, Inc., 605 F. Supp. 6, 7
16   (N.D. Ill. 1983)).
17          Defendants contend that the Court’s application of Bond is erroneous because Bond
18   is limited to challenges under the Tenth Amendment and because the Property Clause was
19   not intended to protect individual liberty. However, this is a motion to dismiss in which
20   Plaintiffs assert that their personal rights and enjoyments in Papago Park have been affected
21   by the City’s violation of a lease provision with the federal government. At least at a
22   motion to dismiss stage, especially when Plaintiffs’ complaint is read broadly, it is not
23   possible for this Court to conclude that Bond is inapplicable. Furthermore, it is not clearly
24   erroneous or manifestly unjust to find that the Supreme Court’s broad assertion that an
25   “individual, in a proper case, can assert injury from governmental action taken in excess of
26   the authority that federalism defines” might apply where a state allegedly interferes with
27   the federal government’s plenary authority over its property that has a direct effect on that
28   citizen. Bond, 564 U.S. at 220. Defendants’ disagreement with the Court’s determination


                                                 -2-
      Case 2:20-cv-02467-GMS Document 23 Filed 08/13/21 Page 3 of 3



 1   about the potential scope of Bond is an appropriate issue for summary judgment or perhaps
 2   for appeal, not a motion for reconsideration of a motion to dismiss.
 3                                        CONCLUSION
 4          For the reasons stated above, the Motion is denied.
 5          IT IS THEREFORE ORDERED that Defendant City of Scottsdale’s and
 6   Defendant City of Phoenix’s Joint Motion for Partial Reconsideration of Order (Doc 20)
 7   (Doc. 22) is DENIED.
 8          Dated this 13th day of August, 2021.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
